DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perkins et al. (US 2016/0037876).

Regarding claim 1 Perkins discloses:
A housing for a medical device comprising at least one touch-sensitive display (described paragraph [0103]) unit or a support for a touch-sensitive display unit, wherein the housing comprises at least a first housing part (e.g. 126, 138 FIG.3A) and a second housing part (e.g. 120 FIG.3A), which can be detachably connected to the first housing part (shown e.g. FIG.3A-FIG.3B), wherein the first housing part has first connecting members (e.g. 126, 128, 130, 132, 134, 136 FIG.3A) and the second housing part has second connecting members (e.g. 122, 124) cooperating with these first connecting members, wherein the first and second connecting members are configured to fasten the second housing part to the first housing part by means of an interlocking connection (shown e.g. FIG.3B described paragraphs [0141]-[0143]), wherein the interlocking connection is obtained by a hooking or meshing connection of the housing parts (shown e.g. FIG.3B described paragraphs [0141]-[0143]), wherein the second housing part is configured to be fastened to the first housing part by putting it on in a first spatial direction and by shifting it in a second spatial direction extending transversely to the first spatial direction (shown e.g. FIG.3B described paragraphs [0141]-[0143]), wherein securing members are provided which are configured to secure the fastening of the second housing part to the first housing part, wherein the securing members include a magnetic or magnetizable element which is configured to cooperate with a magnetic detaching device in such a way that the securing members can be moved from a securing position to a detaching position by the magnetic field of the magnetic detaching device (shown e.g. FIG.3B-FIG.3A, described paragraphs [0141]-[0143]).

Regarding claim 2 Perkins discloses:
the securing members comprise a latch which is positioned in a spring-loaded manner in a securing position without the influence of external forces (shown e.g. FIG.3B described paragraphs [0141]-[0143]).

Regarding claim 3 Perkins discloses:
the latch can be shifted, pivoted or moved in a combined shifting and pivoting movement (shown e.g. FIG.3B described paragraphs [0141]-[0143]).

Regarding claim 4 Perkins discloses:
the latch is mechanically coupled to the magnetic or magnetizable element (shown e.g. FIG.3B described paragraphs [0141]-[0143]), the magnetic or magnetizable element being configured to cooperate with the magnetic detaching device in such a way that due to the forces exerted by the magnetic detaching device on the magnetic or magnetizable element the latch can be moved from the securing position to the detaching position (shown e.g. FIG.3B-FIG.3A described paragraphs [0141]-[0143]).

Regarding claim 5 Perkins discloses:
the latch is provided in the securing position for engaging in a recess formed on the second housing part (shown e.g. FIG.3B described paragraphs [0141]-[0143]) or engages behind a projection or an undercut provided on the second housing part in the securing position.

Regarding claim 6 Perkins discloses:
the first housing part has openings as first connecting members (shown e.g. FIG.3A), in which projections provided on the second housing part as second connecting members engage in an interlocking manner (shown e.g. FIG.3B) or the second housing part has openings as second connecting members, in which projections provided on the first housing part as first connecting members engage in an interlocking manner.

Regarding claim 7 Perkins discloses:
the interlocking connection of the second housing part to the first housing part is effected by a projection which engages behind an undercut in sections (shown e.g. FIG.3B described paragraphs [0141]-[0143]).

Regarding claim 8 Perkins discloses:
the interlocking connection of the second housing part to the first housing part is effected by a plurality of projections (e.g. plural projecting sections of 134 shown FIG.3A), which are shaped like mushroom heads or dovetails and engage in recesses or openings cooperating with these projections (shown e.g. FIG.3B described paragraphs [0141]-[0143]).

Regarding claim 10 Perkins discloses:
the first and second spatial directions are perpendicular to each other (e.g. up/down vs. left/right, described paragraphs [0141]-[0143]).

Regarding claim 11 Perkins discloses:
a seal is provided at the interface between the first and second housing parts and seals the interface in a liquid-tight manner when the second housing part is fastened to the first housing part (described paragraphs [0087], [0090], [0101]).

Regarding claim 12 Perkins discloses:
when the second housing part is fastened to the first housing part, the transition between the first and second housing parts is flush-mounted (described paragraphs [0087], [0090], [0101]).

Regarding claim 13 Perkins discloses:
at least one connection area with at least one plug-in connection interface is provided on the second housing part (e.g. 124 FIG.3A, paragraph [0142]), and wherein a housing cover is provided for closing the connection area, which cover can be magnetically fixed to the second housing part (shown e.g. FIG.3B described paragraphs [0141]-[0143]).

Regarding claim 15 Perkins discloses:
A method for opening a housing of a medical device comprising at least one touch-sensitive display unit  (described paragraph [0103]) or a support for a touch-sensitive display unit, the housing comprising at least a first housing part (e.g. 126, 138 FIG.3A) and a second housing part (e.g. 120 FIG.3A), which can be detachably connected to the first housing part (shown e.g. FIG.3A-FIG.3B), wherein the first housing part has first connecting members (e.g. 126, 128, 130, 132, 134, 136 FIG.3A) and the second housing part has second connecting members (e.g. 122, 124) cooperating with these first connecting members, wherein the first and second connecting members are configured to fasten the second housing part to the first housing part by means of an interlocking connection (shown e.g. FIG.3B described paragraphs [0141]-[0143]), wherein the interlocking connection is obtained by a hooking or meshing connection of the housing parts (shown e.g. FIG.3B described paragraphs [0141]-[0143]), wherein the second housing part is configured to be fastened to the first housing part by putting it on in a first spatial direction and by shifting it in a second spatial direction extending transversely to the first spatial direction (described paragraph [0143]), wherein securing members are provided, which are configured to secure the fastening of the second housing part to the first housing part (shown e.g. FIG.3B described paragraphs [0141]-[0143]), the method comprising the following steps: arranging the housing, in which an opening of the first housing part is closed by the second housing part, on a magnetic detaching device; moving the securing members from a securing position to a detaching position by applying a magnetic field of the magnetic detaching device to the securing members; opening the housing by removing the second housing part from the first housing part (described paragraph [0143], shown FIG.3B-FIG.3A).

Response to Arguments
Applicant's arguments filed 2022-06-21 have been fully considered but they are not persuasive.
Regarding the arguments on page 6 and the top of page 7: The rejection above, and the rejection of 2022-03-30 point out where each element argued is disclosed by the prior art of record.
Applicant argues: “120 is not a housing part”
One of ordinary skill in the art, reading the claims in light of the specification without importing limitations from the specification into the claims (MPEP 2111), would understand that at least FIG.3B clearly shows 120 being combined with the other components of FIG.3B to form a housing having a first housing part (e.g. 138) and a second housing part (e.g. 120).
Applicant argues: “distinguishing between the attachment unit 120 of the strap or band and the hosing 138 to which the strap or band may be attached”
It must be noted that the exact language of the claim specifically requires: “wherein the first and second connecting members are configured to fasten the second housing part to the first housing part by means of an interlocking connection”, and the cited portion of the disclosure of the prior art explicitly points out where the prior art reference discloses this limitation. That 120 may be attached to 138 demonstrates that the prior art discloses the claimed device.
Applicant argues “there is no form-fitted connection of the attachment unit 120 and the hosing 138”
There is no limitation in any of the current claims of record that recites a “form-fitted connection” and as such it is unclear what limitation/limitations applicant is specifically arguing against.
Applicant argues: “Instead, the attachment unit 120 is only secured in the channel 128 by said magnetic locking assembly”
It is unclear how this argument is relevant to the claims/limitations of record as claim 1 only recites/requires attachment “include a magnetic or magnetizable element…”. As 120 is at least meshed with 128 by said magnetic locking assembly then it discloses the current claims/limitations of record.
Applicant argues: “there is no interlocking which could be secured”
One of ordinary skill in the art would understand that paragraphs [0141]-[0143] clearly describe an interlocking system with e.g. a catch 134 catching into/onto 120, which is also clearly shown in e.g. FIG.3B.
Applicant argues: “without the magnetic locking assembly,  one can simply pull the attachment unit 120 of the strap out of the receiving unit 126 because there is no interlocking”
It is unclear how this argument is relevant to the current claims of record. That the prior art may be modified to not disclose the current claims/limitations of record is not evidence that the prior art of record does not disclose the current claims/limitations of record.
Applicant argues: “Claim 1 specifies that the fastening of the second housing part to the first housing part is obtained by the interlocking connection and the interlocking connection is secured by the securing members.”
As pointed out above: paragraphs [0141]-[0143] clearly describe an interlocking system with e.g. a catch 134 catching into/onto 120, which is also clearly shown in e.g. FIG.3B, and such an interlocking as 134 onto 120 is secured by magnets as described paragraphs [0141]-[0143] (“Once the attachment unit 120 has been inserted into the channel 128 (e.g., by lateral or straight insertion), the magnets 122 in the attachment unit 120 attract the catch member 134 of the locking mechanism. This attraction causes the catch member 134 (via the spring mechanism 136) to move toward the recess 124 in the attachment unit 120 thereby securing the attachment unit 120 within the channel 128 such as shown in FIG. 3B.”)
Applicant argues “in response to which ‘the magnetic pull of the magnets 122 may be overcome.’ Thus, Perkins does not use any detaching device”
This is disingenuous. Applicant has selected a portion of paragraph [0143] to quote out of context. Paragraph [0143] when properly quoted states: “To remove the attachment unit 120 from the channel 128, lateral force (or force in another direction) may be applied to the attachment unit 120. In response to the applied force, the magnetic pull of the magnets 122 may be overcome and the magnet 132 in the locking assembly causes the catch member 134 to retract back into the recess 130 within the channel 128.”
Specifically, that “the magnet 132 in the locking assembly causes the catch member 134 to retract back into the recess 130…” discloses the exact limitation “moved from a securing position to a detaching position by the magnetic field of the magnetic detaching device” currently recited in the claims of record.
Applicant argues that the prior art does not disclose the method of claim 15
The rejection above, and the rejection of 2022-03-30 point out where each method element argued is disclosed by the prior art of record.
Applicant argues “no magnetic detaching device is used” and “furthermore, no magnetic detaching device is disclosed”
Applicant is directed to recitation of paragraph [0143] above which one of ordinary skill in the art reading the claims in light of the specification without importing limitations from the specification into the claims (MPEP 2111) would readily understand to disclose the limitations argued.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841          

/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841